Citation Nr: 1039261	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-21 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a left knee disorder, 
including as secondary to service-connected right knee 
disability.  
 
3.  Entitlement to an increased rating in excess of 30 percent a 
right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to November 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2009 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran was scheduled for a travel board 
hearing in July 2010, but failed to appear.  

The issue of service connection for the residuals of a 
tonsillectomy has been raised by the record, but has not 
been fully adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a left knee disability and a 
bilateral foot disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee instability has for the period of 
increased rating claim manifested instability and crepitus.  

2.  The pain and weakness associated with the Veteran's right 
knee arthritis has caused some noncompensable limitation of 
motion of the knee for the entire rating period.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a right 
knee instability have not been met for any period.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5257 (2009).  

2.  The criteria for a separate rating of 10 percent for 
arthritis of the of the right knee was met for during the entire 
rating period.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Code 5003 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  A December 2008 letter explained the evidence necessary 
to substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
The Veteran has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations of the right knee in September 
2006 and January 2009.  Although the Veteran's representative 
questions these examination reports, particularly the physician 
who performed both of the examinations, the Board finds the 
reports adequate for disposition of the single issue decided 
herein.  In this regard, it is noted that the examiner reviewed 
the Veteran's medical history and complaints, made clinical 
observations, and that reported findings were in conformity with 
the Schedule for Rating Disabilities and adequate for 
adjudication of the issue.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007) (finding that VA must provide an examination that is 
adequate for rating purposes).  He has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claim. 

Increased Rating for Right Knee Disability

Service connection for a right knee disability was granted by the 
RO in a February 1946 rating decision.  A 20 percent initial 
disability rating was awarded under the provisions of Code 5257 
from the date of the Veteran's discharge from service.  By rating 
decision in December 1947, the rating for the right knee 
disability was increased to the current 30 percent level and is 
now protected.  38 C.F.R. § 3.951(b) (2009).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

For ankylosis of the knee at a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees, a 30 percent 
rating is warranted; in flexion between 10 and 20 degrees, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a, Code 5256.  

For slight impairment of the knee, with recurrent subluxation or 
lateral instability, a 10 percent rating is warranted; moderate 
impairment of the knee warrants a 20 percent rating; severe 
impairment of the knee warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 10 
percent rating.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that flexion 
be limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be limited 
to 15 degrees.  Limitation of extension by 20 degrees warrants a 
30 percent rating.  A 40 percent rating requires that extension 
be limited by 30 degrees.  A 50 percent rating requires that 
extension be limited by 450 degrees.  38 C.F.R. § 4.71a, Code 
5261.  

For impairment of the tibia and fibula, with nonunion with loose 
motion requiring a knee brace, a 40 percent rating is warranted.  
38 C.F.R. § 4.71a, Code 5262.  

Impairment of the knee may be caused by both arthritic 
involvement and other disability such as recurrent subluxation or 
lateral instability.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as other 
impairment of the knee, separate evaluations may be assigned.  
See VAOPGCPREC 23-97.  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R § 4.71a, Code 
5257) a separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriated 
diagnostic codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  These 10 
percent evaluations are combined, not added, under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. 4.71a, Code 5003.  



Rating of Right Knee Instability

The Board finds that during this claim, the Veteran's right knee 
disability has been manifested by instability and crepitus.  As 
noted, his 30 percent rating under Code 5257 is protected and 
cannot be reduced.  

VA outpatient treatment records include May 2006 X-ray studies 
that show severe degenerative joint disease of the right knee.  
In June 2006, right knee weakness was noted.  

An examination was conducted for VA in September 2006.  At that 
time, the Veteran's history of knee injury during service was 
reviewed.  The Veteran reported that in May 2006, the Veteran had 
fallen on the floor when his knee gave way.  He complained of 
weakness, giving way, and pain.  The pain was described as 
constant and aching.  He did not take medication, but used a knee 
brace.  He stated that he had no incapacitation and no functional 
impairment.  On examination, the Veteran's posture and gait were 
normal.  He wore a leg brace on the right knee.  Examination of 
the knee joints was within normal limits.  There was no edema, 
effusion, weakness, tenderness, redness, heat, abnormal 
movements, guarding movements, or subluxation.  There was 
crepitus in the right knee, but no ankylosis.  The varus, valgus, 
Drawer, and McMurray tests were negative.  Patella was normal, 
mobile and nontender.  The joint was stable.  X-ray studies 
showed severe arthritic changes with loose bodies in the joint 
space with marked narrowing of the medial and lateral joint space 
and patella and femoral joint spaces were also narrow, with 
hypotrophic arthrotic changes of the distal femur, proximal tibia 
and posterior patella compatible with severe osteoarthritis of 
the right knee.  The diagnosis was severe osteoarthritis of the 
right knee.  The examiner noted that the Veteran's subjective 
complaints were of giving way of the knee and constant pain.  
Objectively, there was crepitus, normal range of motion, and no 
pain induced.  

An examination was conducted by VA in January 2009.  At that 
time, he reported having weakness, stiffness, giving way, lack of 
endurance, fatigability and dislocation.  He did not have 
swelling, heat, redness, or locking.  He reported pain in the 
right knee that occurred two times per month and lasted for two 
days.  The pain was localized and of an aching nature.  Pain 
level was reported as 4 on a scale from 1 to 10.  It was elicited 
by physical activity and was relieved by rest.  He was able to 
function without medication, but reported that his daily 
activities were limited due to pain.  Examination showed a right 
knee surgical scar measuring 19.0 cm by 0.4 cm.  The scar was 
hypopigmented with no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, keloid 
formation, hyperpigmentation, abnormal texture or limitation of 
motion.  Gait was described as abnormal.  Examination showed 
tenderness.  There were no signs of edema, effusion, weakness, 
redness, heat and guarding of movement.  There was no 
subluxation.  The diagnosis was right knee unstable, with 
osteoarthritis.  

The Veteran's right knee disability is rated 30 percent disabling 
under the provision of Code 5257 for subluxation and lateral 
instability.  As noted, this rating has been in effect since 1947 
and is protected.  The 30 percent disability rating is the 
maximum schedular rating provided for instability of the knee 
under Code 5257.  38 C.F.R. § 4.71a.

The Veteran's representative has contended that the Veteran's use 
of a knee brace should meet the requirements for a 40 percent 
rating based on nonunion of the joint.  While significant 
arthritis is demonstrated on X-ray studies, the evidence does not 
show nonunion of the knee joint.  Clinical examination does not 
disclose nonunion, nor is there ankylosis, which may be another 
basis for a rating in excess of 30 percent, for any period.  For 
these reasons, the Board finds that the criteria for a rating in 
excess of 30 percent for a right knee instability have not been 
met for any period.  38 C.F.R. § 4.71a.



Separate Rating for Right Knee Arthritis

An additional rating could be assigned for arthritis of the right 
knee under Code 5003.  In this case, the Board finds that pain 
and weakness are associated with the Veteran's right knee 
arthritis that has caused some noncompensable limitation of 
motion for the entire rating period.  While neither VA 
examination specifically demonstrates limitation of motion for 
which compensation may be paid, X-ray studies show severe 
significant arthritis of the right knee, and outpatient treatment 
records and the VA compensation examinations reflect the 
Veteran's complaints of pain and weakness in the right knee that 
limits function of the knee joint.  

The requirements of a 10 percent rating under Code 5003 are for 
any limitation of motion of the joint, whether or not such 
limitation is compensable under the rating criteria for that 
joint.  VAOPGCPREC 9-98.  The record does not show limitation to 
these extents; therefore, the actual limitation of motion caused 
by the Veteran's right knee arthritis, even with consideration of 
additional limitation due to pain and weakness, is only to a 
noncompensable degree.  The Board finds that the Veteran's 
complaints of pain coupled with the severe arthritis demonstrated 
on X-ray studies are sufficient to demonstrate such 
noncompensable limitation of function to meet the requirements 
for a 10 percent rating based on Code 5003 for arthritis.  
Painful motion with the joint or periarticular pathology, which 
produces disability, warrants the minimum compensation.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  For this reason, a separate 10 
percent compensable rating on the basis of arthritis of the knee 
joint is found to be appropriate.  As such, a separate 10 percent 
compensable evaluation for arthritis of the right knee is 
warranted.  VAOPGCPREC 23-97.

A rating in excess of 10 percent for right knee arthritis is not 
warranted for any period because, even with consideration of 
additional limitation due to pain and weakness, the Veteran's 
right knee arthritis has not for any period limited leg (knee) 
flexion to 30 degrees, as required for a 20 percent rating under 
Code 5260; limited leg (knee) extension to 15 degrees, as 
required for a 20 percent rating under Code 5261; or limited leg 
(knee) extension to 10 degrees with limitation of leg (knee) 
flexion to 45 degrees to warrant separate compensable ratings for 
loss of knee flexion and extension.  For example, the September 
2006 VA examination revealed ranges of motion of the right knee 
from 0 degrees extension to 140 degrees flexion, no pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  The January 2009 VA examination revealed right 
knee ranges of motion from 0 degrees extension to 140 degrees 
flexion.  While joint function was additionally limited after 
repetitive use by pain, function was not additionally limited by 
fatigue, weakness, lack of endurance, or incoordination, and 
there was no additional limitation of degree in range of motion.  
For these reasons, the Board finds that a separate disability 
rating in excess of 10 percent for right knee arthritis is not 
warranted for any period.  38 C.F.R. § 4.71a.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular 
consideration is warranted.  An extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the appeal period under consideration is contemplated 
by the rating schedule.  The Veteran's right knee impairment is 
rated on the basis of instability (Code 5257) and is protected by 
law.  An additional 10 percent rating based on the diagnosis of 
arthritis and functional impairment due to limitation of motion 
has been assigned.  The schedular criteria for rating right knee 
arthritis includes limitation of motion due to pain and joint 
pathology due to arthritis, which produces disability, warrants 
the minimum compensation.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  

For this reason, the Board finds that the assigned schedular 
ratings are adequate to rate the Veteran's right knee 
disabilities (both arthritis and instability), and no referral 
for an extraschedular rating is required.  

Finally, the matter of entitlement to a total disability rating 
based on individual unemployability (TDIU) is not raised by the 
Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The Veteran has a combined rating of 40 
percent, which does not meet the schedular criteria for TDIU.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  


ORDER

A rating in excess of 30 percent for a right knee instability is 
denied.  

A separate 10 percent rating for arthritis of the right knee is 
granted.  




REMAND

The Veteran is also seeking service connection for a left knee 
disability and bilateral foot disabilities.  Several theories of 
eligibility have been advanced on his behalf, including, for the 
left knee, as secondary to the right knee disability; and for the 
feet, as secondary to the right knee disability or to cold injury 
sustained during service.  (The Veteran served as a flight 
engineer on a bomber on active duty during World War II where it 
is contended that he was exposed to severe cold.)  He has not 
been afforded a VA compensation examination to evaluate any 
current foot disability.  While his left knee was examined, the 
January 2009 examination report includes a diagnosis of only 
crepitus of the knee, which is incompatible with findings of left 
knee arthritis demonstrated on May 2006 X-ray studies.  Neither 
has there been an opinion rendered to determine if the left knee 
disorder could be associated with the service-connected right 
knee disability.  The Board finds that these arguments meet the 
low threshold for the requirement of a VA compensation 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issues of service connection for a left knee 
disability (including as secondary to service-connected right 
knee disability) and bilateral foot disabilities are REMANDED for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran to 
undergo medical examinations to ascertain the 
current nature and extent of his left knee and 
bilateral foot disabilities.  The examiner 
should be requested to render opinions regarding 
the following:

a.  Whether it is at least as likely as not 
(probability 50 percent of more) that the left 
knee disorder is related, either directly or 
through aggravation, to the service-connected 
right knee disability;  

b.  Whether it is at least as likely as not 
(probability 50 percent of more) that the 
bilateral foot disability is related, either 
directly or through aggravation, to the service-
connected right knee disability;  

c.  Whether it is at least as likely as not 
(probability 50 percent of more) that any 
bilateral foot disability is related to possible 
cold injury during service.  

The relevant documents in the claims folder 
should be made available for review in 
connection with this examination.  The examiners 
should provide complete rationale for all 
conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate 
the issue(s) on appeal.  If the determination 
remains unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
Veteran and his representative should be given 
an opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination, as failure to do 
so may result in denial of the claim.  See 38 C.F.R. § 3.655 
(2009).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


